PER CURIAM.
We affirm Appellant’s conviction and sentence following an order that he violated probation by committing the substantive offense of loitering and prowling. However, we remand for modification of the violation of probation order by striking, as a ground for violation, Appellant’s failure to attend Narcotics Anonymous or Alcoholics Anonymous meetings.
As to his failure to attend meetings, the only adverse evidence concerned his not submitting a written document required by the probation officer that would confirm his attendance. However, the evidence does not reflect that his failing to submit the written document prior to his arrest on the substantive offense was willful. E.g., Frazier v. State, 587 So.2d 660 (Fla. 3d DCA 1991). The record does support the finding that Appellant violated his probation by committing the substantive offense.
GUNTHER, C.J., and STONE and SHAHOOD, JJ., concur.